DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-4 are allowed with the amendments of Applicants’ submission of 12/20/2021 and with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(b).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. John W. Bailey on 1/11/2022.  
4.	The application has been amended as follows:  Please amend Claims 3 and 4, as follows.  
A.	IN THE CLAIMS: 
I.	Claim 3, in line 7, before the words “ratio of an amount of silicon atom” delete the article ‘the’ and insert the article – a --, and before the word “atomic” insert the article - -an-- , and before the second occurrence of the word “ratio” delete the article ‘the’ and insert the article – a --;    
	in line 8, before the word “atomic” insert the article - - an - -, and before the words “ratio of an amount of carbon atom” delete the article ‘the’ and insert the article – a --; 

	in line 12 before the words “ratio of oxygen” insert the article - -the- -, and before the words “ratio of silicon” insert the article - -the- -, and before the words “ratio of carbon” insert the article - -the- -. 
II.	Claim 4, in line 10 after the term “(v)” delete the article ‘the’ and insert the article - -an--; and 
	in line 11 before the word “range” delete the article “the” and insert the article - - a - -.      


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 12/20/2021 and the examiner’s amendment herein, Claims 1-4 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejection 1-4 under 35 U.S.C. 112(b).  
The following is a statement of reasons for the indication of allowable subject matter:   the cited combination of prior art of record of U.S. 2012/0040107, Hasegawa et al (hereinafter "Hasegawa") in view of JP 2003-118030, lshizeki further in view of U.S. 2015/0111046, Murota (hereinafter "Murata") evidenced by U.S.2015/0303398 II (hereinafter "II") further in view of U.S. 2015/0247241, Ezure (hereinafter "Ezure") and for Claim 4 additionally further in view of WO 2015/098671 from U.S. National Phase Filing of U.S. 2016/0312363, (“Yamashita”) does not disclose or suggest alone or in any reasonable combination the NH3 gas generation for an inorganic polymer layer laminated over a gas barrier layer which is on the resin substrate as claimed satisfying the water vapor transmission rate as claimed.   
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1-4, as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787